DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   Claims status
2.	In the Response after Non-Final Action filed on 11/19/2021, claims 1 and 12 have been amended. Claims 5 and 15 have been cancelled. Therefore, claims 1-4, 6-14 and 16-20 are currently pending for the examination.

Response to Amendments
3.	Applicant’s arguments: see Page 9-10, filed on 11/19/2021, with respect to claims 1-4, 6-14 and 16-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-7, 10-16 and 19-20 have been withdrawn. 
Applicants have amended each of independent claims 1 and 12 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-4, 6-14 and 16-20 are allowable.

Allowable Subject Matter
4.	In the Amendment application filed on 11/19/2021, claims 1-4, 6-14 and 16-20 (renumbered as claims 1-18) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed 
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the minimum system information includes an index of a starting symbol of the control resource set in time axis and information indicating a subcarrier spacing applied to each of the physical downlink control channel (PDCCH) and the physical downlink shared channel (PDSCH)” in combination with other claim limitations as specified in claims 1 and 12.
Note that the first closest prior art, PARK et al. (US 2019/0028315 A1; support for the cited paragraphs sporadically through the disclosures of foreign application number. KR-10-2017-0075778 filed on 06/15/2017), hereinafter “Park” teaches: identifying minimum system information (Fig. 1, paragraphs [0051], [0052], [0054], minimum SI configured as an MIB) included in a synchronization signal/physical broadcast channel (SS/PBCH) block received from a base station (Fig. 1, paragraphs [0051], [0052], [0054], SS block with NR-PSS/SSS/PBCH) ; receiving a physical downlink control channel (PDCCH) in a control resource set (Fig, 1, paragraphs [0056], [0058], info about PDCCH control search region) indicated by the minimum system information (Fig, 1, paragraphs [0056], [0058], included in MIB corresponds to PDCCH configuration info for corresponding PDCCH reception); identifying a time-frequency resource through which a physical downlink shared channel (PDSCH) (Fig, 1, paragraphs [0056], [0058], Physical Downlink Shared Channel (PDSCH) configuration information) including remaining minimum system information (RMSI) (Fig, 1, paragraphs [0056], [0058], receiving Remaining Minimum System Information (RMSI)) is transmitted based on scheduling information included in the PDCCH (Fig, 1, paragraphs [0056], [0058], Physical Downlink Control Channel (PDCCH) control search region for scheduling a PDSCH used to transfer the RMSI); and obtaining the RMSI from the PDSCH received in the time-frequency resource (Fig, 1, paragraphs [0056], [0058], PDSCH used to transmit the RMSI).
Note that the second closest prior art, Nam et al. (US 2018/0192383 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/520,235 filed on 06/15/2017), hereinafter “Nam” teaches: the minimum system information includes (Fig. 10, paragraphs [0078], [0147], [0148], Table 3, X candidate CORESET time locations in each slot to convey) an index of a starting symbol of the control resource set in time axis (Fig. 10, paragraphs [0078], [0147], [0148], Table 3, starting OFDM symbol number and the ending OFDM symbol number).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, Yi et al. (US 2019/0229867 A1), hereinafter “Yi” teaches: the system information further includes information indicating a subcarrier spacing applied to physical broadcast channel (paragraphs [0160]-[0161], multiple of RBs or subcarriers based on the numerology used in SS block (PSS/SSS and/or PBCH)). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issue

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• TSAI et al. (US 2018/0376511 A1) entitled: "Method And Apparatus For Random Access Channel Procedure In Wireless Communication System"
• XU (US 2020/0036497 A1) entitled: "Method And Apparatus For Configuring A Control Resource Set In A Wireless Communication System"
• Hwang et al. (US 2018/0279135 A1) entitled: "Physical Downlink Control Channel Design For NR Systems"
• Jung et al. (US 10,716,079 B2) entitled: "Synchronization Signal Block Selection"
• Ng et al. (US 2019/0021119 A1) entitled: "Method And Apparatus For Control Resource Set Configuration For 5G Next Radio System"
• HUANG et al. (US 2020/0120680 A1) entitled: "Resource Allocation Related Signaling Method In Wireless Communication System And Device Using Same"
• GUO et al. (US 2019/0182016 A1) entitled: "Physical Resource Block PRB Grid Indication Method And Device"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/Primary Examiner, Art Unit 2414